UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-1407




In re:       LIONELL   ELIJAH    EPHRAIM,     a/k/a   Lionel   Elizah
Williams,


                Petitioner.



              On Petition for a Writ of Habeas Corpus.
                           (1:11-cv-00107)


Submitted:   May 24, 2012                         Decided:     May 30, 2012


Before MOTZ and    DAVIS,   Circuit    Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Lionell Elijah Ephraim, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lionel Elijah Ephraim filed a petition for an original

writ of habeas corpus challenging his 1991 sentence.        This court

ordinarily declines to entertain original habeas petitions filed

under 28 U.S.C.A. § 2241 (West 2006 & Supp. 2011), and this case

provides no reason to depart from the general rule.          Moreover,

we find that the interests of justice would not be served by

transferring the case to the district court.         See 28 U.S.C. §

1631 (2006); Fed. R. App. P. 22(a).     Accordingly, while we grant

leave to proceed in forma pauperis, we dismiss the petition.        We

also deny Ephraim’s motion to expedite the proceedings.              We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    PETITION DISMISSED




                                    2